Slack, J.
This is an appeal from a decree of the probate court for the district of Westminster setting out a homestead to Mary Page Woolley, widow of Henry Woolley. The court below, after hearing on the merits, rendered judgment for the appellees, with costs, and the case is here on appellant’s exceptions.
*67This case was argued and submitted with In re Estate of Henry Woolley, George Page, Appellant, reported at page 60 of this volume, at page 370 of 117 Atl., where the same questions presented for review in this case are considered and disposed of. The result there reached necessitates an affirmance of the judgment in this case.

Judgment affirmed and cause remanded.